Citation Nr: 1440160	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  12-02 796	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the character of the appellant's discharge serves as a bar to entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The appellant served on active duty from December 1990 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

The appellant had requested a hearing before a decision review officer (DRO), which hearing was scheduled for April 2011.  Prior to the date of that hearing, however, the Veteran cancelled his hearing.


FINDINGS OF FACT

1.  The appellant was discharged from service under other than honorable conditions by reason of misconduct due to a pattern of misconduct, which the Board finds constitutes willful and persistent misconduct.,

2.  The appellant has not alleged that he was insane during service nor does the record show that there were compelling circumstances to warrant the appellant's behavior.


CONCLUSION OF LAW

2.  The character of the appellant's discharge is a bar to basic eligibility for VA benefits (exclusive of health care under 38 U.S.C. Chapter 17).  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. § 3.12 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via letters dated in September 2010.  The Board finds that these letter comply with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim, .  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's paper claims folder and his Virtual VA file contain his service personnel records, which include the records documenting the events that led to the appellant's other-than-honorable discharge.  The record also contains a 1999 administrative decision by the RO regarding the character of the appellant's discharge from  service, as well as a 1995 Naval Discharge Review Board decision.  The appellant elected to not have a Board hearing in his case and cancelled his requested DRO hearing.  Further, there is no need for a medical examination or opinion in this case, as the outcome does not hinge on a medical determination.  Notably, no insanity defense has been raised.

II.  Analysis

In order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); see 38 C.F.R. § 3.1(d) (2013).  Thus, a discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits. 38 U.S.C.A. § 101(18) (West 2002); 38 C.F.R. § 3.12(a) (2013). 

The provisions of 38 C.F.R. § 3.12(b) set out conditions under which discharge or release from service constitutes a bar to the payment of pension or compensation benefits.  Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits:  statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions:  (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12(c).  

VA regulations further provide that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

At the outset, the Board notes that the appellant's DD Form 214 reflects active duty service from December 1990 to July 1992, at which time he was discharged under other than honorable conditions.  A review of his service personnel records shows that in November 1991, he received a non-judicial punishment for violation of Article 91 of the Uniform Code of Military Justice (UCMJ).  It was noted that the appellant had been disrespectful in language and deportment toward a noncommissioned officer.  Thereafter, he was counseled for his poor conduct, to include his lack of self-discipline, disrespect to noncommissioned officers, substandard conduct, and complete resentment for authority, and records note several alcohol related incidents.  In May 1992, the appellant received another non-judicial punishment for three violations of Article 91 of the UCMJ, a violation of Article 117, a violation of Article 128, and two violations of Article 134.  It was noted that the appellant had wrongly used provoking gestures, assaulted a noncommissioned officer, wrongfully communicated a threat to kill that noncommissioned officer, and refused to show his identification badge.  Discharge procedures were undertaken and in June 1992, it was recommended that he appellant be discharged under other than honorable conditions by reason of misconduct due to a pattern of misconduct.  In May 1994, the appellant sought to have his discharge changed in a March 1995 action , the Naval Discharge Review Board determined that the appellant's discharge was proper and that no changed was warranted.  

In February 2011, January 2012, and June 2013, the appellant submitted statements wherein he essentially argues that his service personnel records contain false information in that he did not commit the acts as documented.  He further alleged that the noncommissioned officer plotted against him.  Curiously, the appellant did not submit any such evidence or attempt to refute the information contained in his service personnel records when he first applied for and was denied VA benefits based on his character of discharge in 1999.  It also does not appear as though the appellant submitted any such allegations to the Naval Discharge Review Board.  The Board finds the appellant's delay in alleging that his official service records contained false information undermines the credibility of his lay assertions.  As noted by the appellant, no investigation was undertaken at the times of the alleged incidents.  Given the seriousness nature of the offenses, the Board finds it reasonable to assume that had the incidents not occurred as documented, the appellant would have taken some action to prove otherwise at the time that he was charged with multiple violations of the UCMJ, or, at the very least, at the time when he was attempting to have his discharge upgraded or when he was first seeking VA benefits.

Overall, the Board finds that the appellant's actions in service leading to his discharge constituted willful and persistent misconduct such that his discharge is considered to have been issued under dishonorable conditions and is therefore a bar to him receiving VA benefits.  The Board does not find the offenses to be minor, see 38 C.F.R. § 3.12(d)(4), as they involved physical violence.  Moreover, the fact that the appellant was counseled regarding his actions and conduct and thereafter engaged in additional misconduct, is evidence that his conduct in May 1992 was in fact willful, as he was previously apprised of the fact that similar conduct was considered substandard.  See 38 C.F.R. § 3.1(n) (2013) (defining willful misconduct for purpose of determining the character of discharge as an act involving conscious wrongdoing or known prohibited action).  The Board also finds that engaging in further offensive action after having received his first  non-judicial punishment for violating UCMJ and having been counseled regarding his conduct rises to the level of persistent conduct as it demonstrates a pattern of behavior and does not suggest that such conduct would have ceased had the appellant remained in military service.  

The Board notes that a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b).  The appellant has not alleged that he was insane at the time of the offenses leading to his discharge.  Although in his June 2013 statement, the appellant stated that he "would have been insane to give up [his] freedom in exchange to kill someone," that statement was made to support his assertion that he did not threaten to kill the named noncommissioned officer.  The Board does not accept this statement as an allegation that he was insane at the time of them offense, as the appellant was denying that the offense occurred as stated.

Accordingly, the Board finds that the appellant's discharge from service was under other than honorable discharge was due to willful and persistent misconduct, and consequently is considered dishonorable service for VA compensation purposes.  Thus, the appellant's character of discharge is a bar to receiving VA benefits based on that service.


ORDER

The appellant's character of discharge from service is a bar to the award of VA benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


